            Case 2:19-cv-00057-DPM Document 1 Filed 05/22/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT       MAY 2 2 2019
                           EASTERN DISTRICT OF ARKANSAS
                                 HELENA DIVISION           JAMES~W.cCORMACK,CLERK
                                                                              By:_-:-~dllfi,-----,.---
                                                                                                        oEP cLERK
GEORGE MILLER                                                                       PLAINTIFF

vs.                           CASE NO.       2.: /q -cv- 57 - PPM
DERRICK TIMES, INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS A POLICE OFFICER FOR THE CITY OF
CLARENDON; OFFICER SCOTTIE WHITCOMB, INDIVIDUALLY
AND IN ms OFFICIAL CAPACITY AS A POLICE OFFICER
FOR THE CITY OF CLARENDON                                                        DEFENDANTS
                                                               This case assigned to District Judge  M4rJy;.//
                                         COMPLAINT             and to Magistrate Judge _V...,_.o..,Lp1&1t::::r------
       Comes the Plaintiff, GEORGE MILLER, by and through counsel, SUTTER &

GILLHAM, P.L.L.C.; and, for his Complaint, he states:


                               PARTIES AND JURISDICTION


       1.      Plaintiff is a resident and citizen of Monroe County, Arkansas, who brings this

action for deprivation of his state and federal constitutional rights, as allowed by 42 US 1983 and

the Arkansas Civil Rights of 1993. The individual Defendants are sued in their official and

individual capacity for violating Plaintiffs state and federal constitutional right to be free from

unreasonable search and seizure and for procedural due process. Accordingly, this Court has

federal question subject matter jurisdiction under 28 USC 1331, and venue is proper under 28 USC

1391 (b). This Court has supplemental jurisdiction over Plaintiffs state claims under 28 USC 1367.

This court has personal jurisdiction over the parties. All actions were taken under color of law




                                                                                                   1
              Case 2:19-cv-00057-DPM Document 1 Filed 05/22/19 Page 2 of 5



                             GENERAL ALLEGATIONS OF FACT


         2.      In January of 2019, Officer Times was notified that Plaintiff had allegedly driven

his vehicle to the Mad Butcher and parked in a handicap zone without proper identification or

decal.

         3.      However, Defendants did not see Plaintiff driving.

         4.      Nonetheless, after Plaintiff arrived home, Defendants came to his home and

threatened to tow his vehicle without due process and without probable cause.

         5.      Plaintiff protested.   Then, after Plaintiff protested, both Defendants notified

Plaintiff that he was under arrest for disorderly conduct and seized Plaintiff's vehicle.

         6.      Defendants seized the vehicle because they were acting in accordance with City

policy or the City failed to train its police officers.

                             COUNT I 4th Amendment/I st Amendment


         7.      Plaintiff realleges the foregoing as if more fully set out herein.

         8.      During the process of arrest, both officers used more force than was reasonably

necessary to effectuate the arrest in violation of the rights granted the Plaintiff by the 4th

Amendment and the ACRA, thereby causing Plaintiff to fracture a rib and tear a rotator cuff

         9.      Indeed, Plaintiff is an 86-year old Korean War veteran who was simply invoking

his right to due process under the 5th Amendment U.S. Constitution, as applied to the states by the

14th Amendment of the U.S. Constitution, which was Plaintiff's First Amendment right. Had

Plaintiff not exercised his 1st Amendment right, Plaintiff would not have been seized.



                                                                                                  2
              Case 2:19-cv-00057-DPM Document 1 Filed 05/22/19 Page 3 of 5



        10.      During the process of arresting Plaintiff, both officers fractured Plaintiffs ribs and

tore his rotator cuff, causing Plaintiff unnecessary emotional distress, pain and causing him to

incur medical bills, now and in the future.


                                               COUNT II


        11.      Plaintiff realleges the foregoing as if more fully set out herein.


        12.      Because they had not been trained, Defendants did not know that it was

inappropriate to tow Plaintiffs vehicle under these circumstances, as recognized by Soldal vs.

Cook County.


        13.      Indeed, Defendants contacted their superior, and, their superior, the Chief of Police,

instructed the officers to tow the vehicle. The Chief of Police is a policy maker for these purposes

for the city. Accordingly, the city has obviously failed to train these officers and has ratified their

conduct.


        14.      So, after Plaintiff was arrested, he was taken to the jail, where he was immediately

released to the custody of his son.


        15.      By virtue of the facts alleged herein, Defendants have violated Plaintiffs clearly

established constitutional rights to be free from unreasonable search and seizure because the city

failed to train these officers and police chief.


        15.      The individual Defendants should be held liable for punitive damages.


        16.      By virtue of the facts alleged herein, Plaintiff had a property interest in this vehicle.


        I 7.     Here, Plaintiff protested the seizure of his vehicle, and Defendants retaliated against

him by using unreasonable force to effectuate the arrest.

                                                                                                        3
           Case 2:19-cv-00057-DPM Document 1 Filed 05/22/19 Page 4 of 5



        18.    By virtue of the facts alleged herein, the Defendants have violated Plaintiffs right

to procedural due process allowed him under the Arkansas Constitution, as well as the 5th and 14

Amendments to the U.S. Constitution.

        19.    Defendants towed Plaintiffs vehicle because they had not been trained by the city.


        20.    As a direct and proximate cause of Defendants' actions and omissions alleged

herein, Plaintiffs vehicle was converted, he incurred a tow bill, and has incurred other damages

in an amount to be proven at trial.

        21.    Defendants' actions have been so egregious as to warrant the imposition of punitive

damages.

        22.    Plaintiff seeks a trial by jury.

                                             COUNT III


        23.    Plaintiff realleges the foregoing against the City as if more fully set out herein.

        24.    The City is an entity subject to the FOIA. Through counsel, Plaintiff made an FOIA

request to the Mayor to review the City's training and personnel records for its police officers, as

well as video from the law enforcement officers.

        25.    The Citydid not respond within 3 days of the request.


        26.    The City's untimely response is attached as Exhibit "A."

        27.    This Court should hold an expedited hearing and order the City to comply with the

FOIA.




                                                                                                     4
           Case 2:19-cv-00057-DPM Document 1 Filed 05/22/19 Page 5 of 5



        WHEREFORE, Plaintiff prays for appropriate compensatory and punitive damages

exceeding One Hundred Thousand Dollars ($100,000.00); for reasonable attorneys' fees; for costs;

trial by jury; and, all other just and proper relief.


                                                 Respectfully submitted,

                                                 SUTTER & GILLHAM, P.L.L.C.
                                                 Attorneys at Law
                                                 P.O. Box 2012
                                                 Benton, AR 72018
                                                 501/315-1910 Office
                                                 501/315-1916 Facsimile


                                         By:



                                         By:     Isl     r.   neal Sutter
                                                          neal Sutter, Esq., ARBN 95-031
                                                 luther.sutterlaw@gmail.com




                                                                                               5
